Citation Nr: 0827911	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  07-19 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to June 
1970.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The veteran presented testimony before the undersigned 
Veterans Law Judge in a videoconference hearing in June 2008.  
A transcript of the hearing is associated with the veteran's 
claim folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he suffers from PTSD as a result of 
traumatic experiences in Vietnam.  Specifically, he claims 
that he has nightmares of the children he witnessed begging 
for food along the roads in Vietnam.  He also describes 
seeing a friend get his arm torn off when their convoy came 
under fire.  The veteran further reports that he believed he 
was going to die when he contracted malaria on two occasions 
in Vietnam.  

The record shows that the veteran was diagnosed with PTSD by 
a private psychiatrist in November 2005.  Although his 
military occupational specialty (MOS) was cannoneer, there is 
no evidence in the file, such as a combat-related award or 
decoration, showing the veteran participated in combat.  
Therefore, in order for service connection for PTSD to be 
established, his claimed stressors must be corroborated.  

The veteran was asked to provide VA with details about in-
service stressors, to include dates, places, and his assigned 
units.  He responded in January 2005 and February 2006, but 
the RO determined that he did not provide enough details 
about the events he experienced for an investigation to be 
made.  In February 2007, the veteran submitted another 
stressor statement in which he stated that his unit had come 
under attack during his first week in Vietnam and that he 
participated in the firing, which lasted 48 hours 
continuously.  In addition, in his June 2008 video hearing, 
the veteran reported that his unit was at an isolated 
location on the border with Laos, and that after 
approximately 6 months, they were overrun by the enemy and 
forced out of their camp. 

The veteran has thus described two of his claimed in-service 
stressors in sufficient detail for VA to attempt to determine 
whether these events occurred.  The date of his arrival in 
Vietnam and his unit of assignment are ascertainable from his 
service records, and the approximate dates of the events he 
relates can be determined and verified.  

Furthermore, the veteran has claimed that he was told by 
medical personnel that he was close to death when he had 
malaria in service, and he believed he was going to die as a 
result of that illness.  His service medical records 
establish that he had malaria twice in Vietnam, and he 
currently has a non-compensable disability rating for 
service-connected malaria.  Under fourth edition Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) criteria, 
a stressful event sufficient to precipitate PTSD is one in 
which "the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others" and "the person's response 
involved intense fear, helplessness, or horror."  DSM-IV at 
427-28.  These criteria are geared to the specific 
individual's actual experience and response.  In view of the 
subjective nature of the criteria, the sufficiency of the 
asserted stressors is a medical question requiring 
examination and assessment of the veteran by a mental-health 
professional.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

Accordingly, the case is REMANDED for the following action:

1.	Forward the veteran's statements of the alleged 
enemy attacks in Vietnam, as well as copies of 
his available service personnel records and any 
other relevant evidence, to the U.S. Army & 
Joint Services Records Research Center (JSRRC), 
and request that JSRRC attempt to verify 
whether the veteran's unit engaged in combat 
with the enemy during the relevant time 
periods. 

2.	Thereafter, schedule the veteran for a VA 
psychiatric examination for the purpose of 
ascertaining whether he has PTSD related to 
service.

a.  Prior to the examination, specify for 
the examiner the stressors that are 
established by the record, including the 
veteran's contracting malaria in Vietnam 
and any verified enemy attacks.  The 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
veteran was exposed to one or more 
stressors in service.  The veteran's 
claims file should be made available to 
the examiner, and the examiner should 
indicate in the examination report that 
the claims file was reviewed.  

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology 
present.  Any further indicated special 
studies, including psychological studies, 
should be accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the evidence of 
record was sufficient to produce PTSD; 
(2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether 
there is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is related to 
the veteran's military service. 

3.	After the development ordered above is 
completed, the RO should re-adjudicate the 
claims on appeal based on all of the evidence 
of record.  If the disposition of the claim 
remains unfavorable, the RO should furnish the 
veteran and his representative a supplemental 
statement of the case and afford them an 
applicable opportunity to respond.  Thereafter, 
the case should be returned to the Board for 
further review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




